DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in view of the specification amendments, see page 7 of the Remarks, filed June 28, 2021, with respect to the specification objections have been fully considered and are persuasive.  The objections of the specifications has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 7-8 of the Remarks, filed June 28, 2021, with respect to the 35 U.S.C. 112 (a) rejection of claim 2 have been fully considered and are persuasive.  The 35 U.S.C. 112 (a) rejection of claim 2 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 8 of the Remarks, filed June 28, 2021, with respect to the 35 U.S.C. 112 (b) rejections of claims 2 and 7 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejections of claims 2 and 7 has been withdrawn. 

Applicant's arguments regarding the drawing objection seen on page 7, filed June 28, 2021 have been fully considered but they are not persuasive. 
The Examiner respectfully disagrees that the drawing objection was amended. While in the argument that a Replacement sheet was submitted, the replacement drawings are not within the file to review and to withdraw the drawing objection.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-8, see pages 8-10, filed June 28, 2021 have been fully considered but they are not persuasive. 

Regarding the argument that Desjardins’ transfer of liquid cryogen occurs by gravity and not pressure differential, the Examiner respectfully disagrees. In paragraph [0033] of Desjardins it states:
“If the pressure in the secondary storage container 2 is below that of the pressure in the bulk storage tank 1, when the dispensing nozzle 17 is connected and the filling is commenced, the secondary storage container 2 will be filled with the liquid cryogen 4 from the bulk storage tank 1 because of the pressure differential between the bulk storage tank 1 and the secondary storage tank 2. If the pressure in the secondary storage container 2 is below that of the bulk storage tank 1, the secondary storage container 2 does not need to be located at a point below the lowest point of where the 1, as the secondary storage container 2 is being filled by pressure, not gravity.”
	Additionally in paragraph [0031], Desjardins states:
“In this system, if no auxiliary system 13 is at a lower pressure than the bulk storage tank 1, the cryogenic vapor 5 from the secondary storage container 2 will be directed into the bulk storage tank 1, where the pressure in the bulk storage tank 1 and the secondary storage container 2 will equalize. If the pressure in the bulk storage tank 1 and the secondary storage container 2 are equal, as long as the highest point on the secondary storage container 2 is located at a height below the lowest point of where the liquid is dispensed from the bulk storage tank 1, then liquid will flow from the bulk storage tank 1 to the secondary storage container 2, as the liquid phase of the cryogen is lighter than the vapor phase of the same cryogen.”
	While Desjardins can dispense by gravity, but only if the storage container is at a lower point than the tank. When the storage container has less pressure than in the tank in the system of Desjardins, the pressure differential occurs to allow for the transfer of liquid. In paragraph [0058] of Mackey, the liquefied gas flows from the tank to the storage tank along a pressure gradient. Thus, a person having ordinary skill in the art would been motivated to make the combination of Desjardins and Mackey to result with the claimed subject matter. 

	Regarding the argument on page 8 of the Remarks that Mackey does not disclose the transfer of liquid hydrogen, the Examiner respectfully disagrees. In Paragraph [0019] of Mackey, the dispensing system can be configured to deliver cryogenic liquids that includes liquefied natural gas and hydrogen. A person of ordinary skill in the art would have resulted in the method and device involving the transfer of 
It does not appear in the apparatus claim 8 that the use of a pressure differential for transferring the material worked upon, in this case liquid hydrogen, limits the claim scope according to MPEP 2115. In addition, the same can be said for the method claims 1, 2, and 4 as it is drawn towards liquid hydrogen and all of the references use a cryogenic liquid which according to Mackey’s dispensing system can include hydrogen as a cryogenic liquid. 

Drawings
The drawings are objected to because in Figure 1 the arrow for Element 4 is not pointing to the fluid-aspiration first end of the pressurizing circuit (Element 3) rather away and toward the tank (Element 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Line 2, “liquefied gas” should be –liquefied hydrogen--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 and 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mackey (US 20130263610 A1) in view of Desjardins (US 20150027136 A1).
Regarding Claim 1:
Mackey discloses a pumpless fluid dispenser that has:
A method for filling a storage vessel (21, Figure 1) with liquefied hydrogen (Paragraph [0019], the dispensing system can deliver cryogenic liquids that include hydrogen) from a tank (7, Figure 1) of liquefied hydrogen, the storage vessel (21, Figure 1) initially being at a higher pressure (Paragraph [0051]) than the tank (7, Figure 1), said method 5comprising the steps of:
 placing the tank (7, Figure 1) and the storage vessel (21, Figure 1) in fluidic communication (Paragraph [0055] and Paragraph [0057]), resulting in a drop in the pressure in the storage vessel and an increase in pressure in the tank (Paragraph [0055], the vapor leaves storage tank (21) and goes into tank (7)); and 
using a pressurizing device (25, Figure 1, the heat exchanger is the pressurizing device) to increase the pressure in the tank to a level 10higher than the pressure in the storage vessel (Paragraph [0061]), thereby causing a transfer of liquefied hydrogen from the tank to the storage vessel through pressure differential (Paragraphs [0058] and [0060-0062]).
	Mackey does not disclose:

	Desjardins teaches a storage and dispensing system for a liquid cryogen that has:
Placing the tank (1, Figure 4) and the storage vessel (2, Figure 4) in fluidic communication to equalize pressure between them (Paragraph [0031]); and 
causing a transfer of liquefied hydrogen from the tank (1, Figure 4) to the storage vessel (2, Figure 4) through the pressure differential (Paragraph [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackey to include placing the tank and the storage vessel in fluidic communication to equalize pressure between them and causing a transfer of liquefied hydrogen from the tank to the storage vessel through the pressure differential as taught by Desjardins with the motivation to use the vapor phase of the storage vessel to pressurize the tank by not having it released to the atmosphere as well as allowing the tank to be held at a lower pressure through operation.  Desjardins teaches that the storage and dispensing system is for a liquid cryogen (Paragraph [0002]) and in Mackey the dispensing system can be used with cryogenic liquids including hydrogen. Thus, a person having ordinary skill in the art would find it obvious that the system in Desjardins can be used with hydrogen. 

	Regarding Claim 3:
	Mackey discloses:
Wherein the step of placing the tank and the storage vessel in fluidic communication (Paragraph [0052]) lowers the pressure in the storage vessel (Paragraph [0055]).
	Mackey does not explicitly disclose:

	Desjardins teaches:
Wherein the step of placing the tank and the storage vessel in fluidic communication lowers the pressure in the storage vessel (Paragraphs [0030-0031]), in comparison to the pressure in the tank (Paragraph [0031]), down to a predetermined level at which the pressure in the storage vessel is equal to the pressure in the tank (Paragraph [0031], the pressure equalizes in the storage vessel (2) and the tank (1)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackey to include wherein the step of placing the tank and the storage vessel in fluidic communication lowers the pressure in the storage vessel, in comparison to the pressure in the tank, down to a predetermined level at which the pressure in the storage vessel is equal to the pressure in the tank as taught by Desjardins with the motivation to use the vapor phase of the storage vessel to pressurize the tank by not having it released to the atmosphere and to have the storage vessel filled by pressure. 
	
Regarding Claim 5:
Mackey discloses:
Wherein the step of placing the tank and the storage vessel in fluidic communication (Paragraphs [0055] and [0057]).
	Mackey does not disclose:

	Desjardins teaches:
Fluidic communication is performed with at least one transfer pipe (8, 10, 12, and 7, Figure 4, Elements 8, 10, and 12 makes one transfer pipe and Element 7 is the other transfer pipe) having one end connected to an upper part of the tank (1, Figure 4) and another end connected to an upper part of the storage vessel (Figure 4, the transfer pipe consisting of Elements 8, 10, and 12 is connected to the upper parts of the tank (1) and the storage vessel (2)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mackey to include fluidic communication is performed with at least one transfer pipe having one end connected to an upper part of the tank and another end connected to an upper part of the storage vessel as taught by Desjardins with the motivation to use the vapor phase of the storage vessel to pressurize the tank by not having it released to the atmosphere as well as allowing the tank to be held at a lower pressure through operation. 

	Regarding Claim 7:
	Mackey discloses:
Wherein the device for pressurizing the tank (7, Figure 1) comprises a tank-pressurizing circuit (Paths C and D, Figure 1) that comprises:

a fluid-return second end (See Annotated Figure 1 Below) that is connected to the tank (7, Figure 1);
a fluid heating member (25, Figure 1, the heat exchanger is the pressurizing device and the fluid heating member) that is disposed between the fluid-aspiration first end and fluid-return second end (Figure 1, the fluid heating member is between the fluid-aspiration first end and fluid-return second end as seen in the Annotated Figure 1 below); and 
a set of one or more heating valves (29 and 28, Figure 1) for controlling circulation of the fluid in said pressurizing circuit (Paragraphs [0042] and [0044]).
Mackey, Figure 1
(Annotated by Examiner)

    PNG
    media_image1.png
    585
    775
    media_image1.png
    Greyscale

Regarding Claim 8:
Mackey discloses a pumpless fluid dispenser that has:
A device for filling a liquefied-gas storage vessel (21, Figure 1), comprising a tank (7, Figure 1) of liquefied hydrogen (Paragraph [0019], the dispensing system can deliver cryogenic 
the tank-pressurizing circuit (Path C and Path D, Figure 1) comprises, between a fluid-aspiration first end (See Annotated Figure 1 Below) connected to the tank (7, Figure 1) and a fluid-return second end (See Annotated Figure 1 Below) connected to the tank (7, Figure 1), a fluid heating member (25, Figure 1) and a set of one or more heating valves (28 and 29, Figure 1) for controlling the circulation of the hydrogen in said pressurizing circuit (Paragraphs [0042]  and [0044]);  
25the at least one fluid transfer pipe (20 and 15, Figure 1, the fill and vent lines are the at least one fluid transfer pipe) comprises a first end connected to the tank (See Annotated Figure 1 Below), a second end intended to be connected to the storage vessel (16, Figure 1), and a set of one or more transfer valves (30, 31, and 32 Figure 4) for controlling the circulation of the fluid in said transfer pipe (Paragraphs [0052] and [0058]); 
the electronic control and data processing and storage member (34, Figure 1) is configured to control at least part of the set of valves and perform (Paragraph [0035-0036], the control system is the electronic control that controls the delivery of liquefied natural gas), prior to a transfer of fluid from the tank to the storage vessel when the pressure in the storage vessel is higher than the pressure in the tank:  112018P00630US 

5an opening of the set of one or more heating valves (29 and 28, Figure 1) in order to increase the pressure in the tank (Paragraphs [0042], [0044], and [0061]), and then, 
a closing of the set of one or more heating valves (29 and 28, Figure 1) and an opening of the set of one or more transfer valves (30 and 31, Figure 1) in order to ensure a transfer of liquefied hydrogen from the tank to the storage vessel using a pressure differential (Paragraphs [0062] and [0060], the control system may temporarily stop the dispensing of liquefied natural gas while building pressure in the tank and transfer of the liquefied gas happens due to a pressure gradient).
	Mackey does not explicitly disclose:
At least one fluid transfer pipe;
the at least one fluid transfer pipe has a first end connected to an upper end of the tank and another end intended to be connected to an upper end of the storage 30vessel; and 
an opening of the set of one or more transfer valves in order to ensure a transfer of pressure by equalizing of pressure between the storage vessel and the tank.
	Desjardins teaches a storage and dispensing system for a liquid cryogen that has:
At least one fluid transfer pipe (8, 10, 12, and 7, Figure 4, Elements 8, 10, and 12 makes one transfer pipe and Element 7 is the other transfer pipe);
the at least one fluid transfer pipe (8, 10, 12, and 7, Figure 4) has a first end connected to an upper end of the tank and another end intended to be connected to an upper end of the storage 30vessel (Figure 4, the transfer pipe consisting of Elements 8, 10, and 12 is connected to the upper parts of the tank (1) and the storage vessel (2)); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify  Mackey to include at least one fluid transfer pipe, the at least one fluid transfer pipe has a first end connected to an upper end of the tank and another end intended to be connected to an upper end of the storage 30vessel, and ensure transfer of pressure by equalizing of pressure between the storage vessel and the tank as taught by Desjardins with the motivation to use the vapor phase of the storage vessel to pressurize the tank by not having it released to the atmosphere as well as allowing the tank to be held at a lower pressure through operation. It also would have been obvious to a person having ordinary skill in the art that the control system (34) and transfer valves (30, 31, and 32, Figure 1) can be configured to ensure the transfer of pressure by equalizing the pressure between the tank and the storage vessel. 
Mackey, Figure 1
(Annotated by Examiner)

    PNG
    media_image2.png
    714
    1034
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mackey in view of Desjardins in further view of Drube (US 6044647 A).
Mackey discloses:
	A pressurizing device (25, Figure 1) and liquid hydrogen (Paragraph [0019]).
Mackey does not disclose:
When a pressure in the tank reaches a sufficient value above a pressure in the storage vessel, said step of using a pressurizing device is interrupted and a transfer of liquid hydrogen from the tank to the storage vessel is carried out by way of a pressure differential between the tank and the storage vessel.
Desjardins teaches:
A transfer of liquid cryogenic from the tank (1, Figure 4) to the storage vessel (2, Figure 4) is carried out by way of a pressure differential (Paragraph [0033]) between the tank (1, Figure 4) and the storage vessel (2, Figure 4).
Mackey and Desjardins do not teach:
When a pressure in the tank reaches a sufficient value above a pressure in the storage vessel, said step of using a pressurizing device is interrupted and a transfer of liquid hydrogen from the tank to the storage vessel is carried out by way of a pressure differential between the tank and the storage vessel.
	Drube teaches a transfer system for cryogenic liquids that has:
When a pressure in the tank (16, Figure 2, the gas supply tank is the tank) reaches a sufficient value above (Column 3, Lines 49-50) a pressure in the storage vessel (18, Figure 2, the dispenser tank is the storage vessel), said step of using a pressurizing device (54, Figure 2) is interrupted (Column 3, Lines 29-50, the tank (16) and storage vessel (18) are in fluidic communication through valve (38) which is closed until the tank has reached required pressure) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mackey and Desjardins to include when a pressure in the tank reaches a sufficient value above a pressure in the storage vessel, said step of using a pressurizing device is interrupted and a transfer of liquid hydrogen from the tank to the storage vessel is carried out by way of a pressure differential between the tank and the storage vessel as taught by Drube with the motivation to meet the level sufficient to meet conditioning requirements of the storage vessel. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mackey in view of Desjardins and further in view of Bui (US 9206776 B2).
Regarding Claim 4:
               Mackey discloses:
Wherein the step of using the pressurizing device increases the pressure in the tank up to a predetermined level (Paragraphs [0040] and [0061]) at which the pressure in the tank exceeds the pressure in the storage vessel by a predetermined value (Paragraphs [0040] and [0061]).
However, Mackey and Desjardins do not explicitly disclose the pressure in the tank exceeds the pressure in the storage vessel by a predetermined value of between 0.5 and 5 bar.
Bui teaches a fuel system in which the pressure in a tank (14.2) exceeds the pressure in a storage vessel (14.1) by a predetermined value of between 0.5 and 5 bar (Column 5, Lines 4-12).  


Regarding Claim 6:
The above-discussed combination of Mackey, Desjardins, and Bui accounts for this subject matter where Desjardins teaches wherein one end of the with at least one transfer pipe (8, 10, 12, and 7, Figure 4, Elements 8, 10, and 12 makes one transfer pipe and Element 7 is the other transfer pipe) is connected to the upper part of the tank and another end is connected to the upper part of the storage vessel (Figure 4, the transfer pipe consisting of Elements 8, 10, and 12 is connected to the upper parts of the tank (1) and the storage vessel (2)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bourgeois (US 2006/0130925 A1) teaches protection of cryogenic storage units against filling overpressures that has a tank, a storage tank, and at least one transfer lines. 
	Beunkeken (US 2015/0300570 A1) teaches a method and device for filling a liquefied gas that has a storage tank, a tank, a fluid line, and a pressuring device.  

Cieslukowski (US 5231838 A) teaches a no loss single line fueling station that has liquid hydrogen, a pressurizing device, a storage tank, a tank, and a fluid line. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753